DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Power of Attorney
It is noted that no power of attorney has been filed in the present application.
Response to Amendment
Receipt is acknowledged of an amendment, filed 9 November 2020, which has been placed of record and entered in the file.
Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 1-12) in the reply filed on 9 November 2020 is acknowledged.
Claims 13-18 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 November 2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Title of the Invention
The title of the invention is objected to because it is not consistent with the elected, claimed invention.  A new title is required that is clearly indicative of the invention to which the claims are directed.  It is suggested that the title of the invention be changed to --METHOD OF FORMING HEAT-SHRUNK PACKAGING WITH OPENING FEATURES--.
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 12 September 2019, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Drawings
The drawings are objected to because in Fig. 5A, the number “266” is incorrectly used to label for the second end “274”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Specification
The disclosure is objected to because in line 1 of paragraph 60, the number “188” should be changed to --168--.  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because in line 10, “exposing to package” should perhaps be changed to --exposing the package--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forman et al. (US 7416521) (hereinafter Forman).
Regarding claim 1, the Forman reference discloses a method of packaging an object (containers 21) including 

Regarding claim 4, the Forman reference discloses that the protective film (28) is made from a material that shrinks less than the shrinkage of the heat-shrinkable film (26) during exposure to the heat-shrink environment (in this instance, the protective film 28 is made from non-shrinkable film, so it will clearly be a material that shrinks less than the shrinkage of the heat-shrinkable film 26).
Regarding claim 9, the Forman reference discloses that coupling the protective film (28) to the heat-shrinkable film (26) comprises: feeding the protective film (film 27 is cut into segments 28) along the heat-shrinkable film (26) so that the protective film (28) covers the weakened portion (perforations 29 formed in film 26 by perforator disc 37) in the heat-shrinkable film (26) before forming the package of heat- shrinkable film (see figs. 11-15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Forman et al. (US 7416521) (hereinafter Forman) in view of Gessford et al. (US 6880313) (hereinafter Gessford).
Regarding claim 2, the Forman reference does not expressly disclose that the heat-shrunk film is substantially opaque.  However, the Gessford reference discloses that it is old and well known in the relevant packaging art to provide a heat-shrunk film which is substantially opaque (see paragraph bridging columns 2 and 3, “Dark-colored or opaque films for use in shrink-wrapping an article are also known in the art. Such films are usually used because of their light-transmission properties; e.g., for blocking ultraviolet or infrared radiation to prevent degradation of the colored surfaces of the product-containing packages, or to achieve a particular aesthetic effect.)  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Forman method by having had the heat-shrunk film be substantially opaque, as suggested by Gessford, in order to block ultraviolet or infrared radiation to prevent degradation of the colored surfaces of the product-containing packages, or to achieve a particular aesthetic effect.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Forman et al. (US 7416521) (hereinafter Forman) in view of Nowak et al. (US 8156715) (hereinafter Nowak).
Regarding claim 3, the Forman reference does not expressly disclose that the heat-shrinkable film and the protective film are formed from substantially the same material.  However, the Nowak reference discloses that it is old and well known in the relevant packaging art to provide a heat-shrinkable film (heat shrinkable ream wrap 50) and the protective film (tear tape 20) are formed from substantially the same material (see col. 3, lines 52-58, “in the case of shrink wrap ream wrap, the tear tape would be made of a similar film material so that it would shrink in proportion to the ream wrap itself.”)  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Forman method by having had the heat-shrinkable film and the protective film formed from substantially the same material, as suggested by Nowak, in order to that they would shrink in proportion to one another.
Allowable Subject Matter
Claims 5-8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the limitations “feeding the heat-shrinkable film in a Z-folded state having a major fold and a minor fold; and forming a longitudinal seal 
Regarding claim 10, the limitations “the transverse leading seal seals a first end of the protective film to the heat- shrinkable film and wherein the transverse trailing seal seals a second end of the protective film to the heat-shrinkable film” in combination with the other limitations of claim 1 are what make the subject matter allowable over the prior art.  Forming leading and trailing traverse seals in a package is old and well known in the prior art as is having the leading and trailing transverse seal a protective film over a weakened area in a package film (see for example, Lyzenga et al. (US ‘624).  However, it would not have been obvious to have modified the Forman method by having incorporated such an arrangement since such would require major modifications to the Forman method of forming the package and could only be based on improper hindsight, especially since Forman teaches a protective film and weakened area that do not extend the length of the package.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lyzenga et al. (US ‘624) discloses forming a package including a packaging film with a weakened portion and a protective film.
Rutten et al. (US ‘360) discloses forming a heat-shrunk package which includes a weakened portion.
Tsuchiya et al. (US ‘612) discloses forming a heat-shrunk package with a tear-off portion.
Yamashita et al. (US ‘111) discloses forming a heat-shrunk package with a perforated portion.
Jud (US ‘963) discloses a package with a weakened area covered by a z-folded portion of the packaging film.
Nakamura et al. (US ‘250) discloses forming a heat-shrunk package including a packaging film with a weakened portion and a protective film (fig. 13).
Razeti (US ‘963) discloses a package with a weakened area covered by a z-folded portion of the packaging film.
Tanaka et al. (US ‘518) discloses forming a heat-shrunk package with a perforated portion.
Nakamura (EP ‘130) is cited on the attached form PTO-892, but a copy is not provided since one was submitted with the IDS filed 12 September 2019.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        14 January 2021